Citation Nr: 1625163	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  11-30 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, claimed as pulmonary problems or asthma.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a right lower extremity disability.  

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran had active military service from September 1981 to December 1981 and from July 1991 to August 1992, with additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Florida National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal of July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran's claims were previously remanded by the Board in May 2012 with instructions to provide the Veteran a hearing before the Board.  The Veteran and J.M. testified before the Board at a July 2012 hearing conducted at the RO.  A transcript of the hearing is of record.  

In February 2013, the Board again remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to obtain additional records, and afford the Veteran VA medical examinations.  The actions specified in the February 2013 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have any respiratory disability that had onset during service or was caused or permanently by his active military.  

2.  The Veteran's right knee degenerative joint disease did not have onset in service and was not caused or permanently aggravated by the Veteran's active military service.  

3.  The Veteran's right femur fracture did not occur on active duty, to include active or inactive duty for training, and was not permanently aggravated by his active military service.

4.  The Veteran's obstructive sleep apnea did not have onset during service and was not caused or permanently aggravated by his active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a respiratory disability, claimed as pulmonary problems or asthma have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

3.  The criteria for entitlement to service connection for a right lower extremity disability have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § § 3.303, 3.310 (2015).

4.  The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 101, 1110, 1112, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active military service includes any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2014); 38 C.F.R. § 3.6(a) and (d) (2015). 

It follows that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty for training, or from injury incurred or aggravated while performing inactive duty for training. 38 U.S.C.A. §§ 101(24),106, 1131. 

Active duty for training is defined, in part, as full-time duty in the Armed Forces performed by Reserves or National Guard members for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty for training is generally duty (other than full-time duty) prescribed for Reserves or performed by a member of the National Guard of any state.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d). 

Annual training is an example of active duty for training while weekend drills are inactive duty. 

VA's Office of General Counsel has defined "injury" as harm resulting from an external trauma, while "disease" is defined as some type of internal infection or degenerative process.  VAOPGCPREC 04-2002 (May 14, 2002). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Respiratory Condition

The Veteran asserts that he breathed various chemicals during his service in Southwest Asia during the first Persian Gulf War, resulting in a chronic respiratory disability, claimed as asthma and pulmonary problems.  

There is no evidence in the Veteran's service treatment records that he was diagnosed with a chronic respiratory disability during any period of active service, although he was treated in January and March 1992 for a cold virus.

August 1993 and March 2008 VA examinations concluded that the Veteran did not have any pulmonary condition related to service, to include asthma.  

A December 2014 pulmonary function test found no obstructive lung disease, but mild restrictive lung disease, likely the result of obesity, for which the Veteran was prescribed an inhaler.  VA outpatient treatment records also document treatment for recurrent bronchitis/chronic cough and MRSA pneumonia.  

In an August 2015 VA medical opinion, Dr. C.C. opined that it is less likely than not that the Veteran has any current respiratory disability related to his active military service.  She first observed that there is no evidence that the Veteran was diagnosed with any chronic respiratory condition prior to his retirement from military service.  Furthermore, she noted that per the Institute of Medicine's "GULF WAR and HEALTH--Update of Health Effects of Serving in the Gulf War", "The available studies are of insufficient quality, validity, consistency, or statistical power to permit a conclusion regarding the presence or absence of an association between deployment to the Gulf War and the development of Respiratory diseases."  Accordingly, she concluded that there was no basis to find a nexus between the Veteran's current respiratory complaints and his active service during the Gulf War.  

The Board believes that the Veteran is sincerely convinced that there is a relationship between his active service and his reported respiratory symptoms; however, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has restrictive lung disease due to his alleged exposure to environmental toxins in service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current respiratory disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the August 2015 VA medical opinion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

For the above reasons, entitlement to a respiratory disability is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Right Knee and Right Lower Extremity

In addition, the Veteran asserts he injured his right knee and right lower extremity in a motor vehicle accident which occurred during a period of ACDUTRA.  

Alternatively, the Veteran asserts service connection for a right knee and right lower extremity disability is warranted on the basis of aggravation.  In this regard, the Veteran concedes the claimed motor vehicle accident occurred prior to his period of active service commencing July 1991.  However, he asserts these disabilities were aggravated by the physical conditions endured during his service in the Gulf War.  

The available record reflects that in February 1984, the Veteran fractured his right femur in a motor vehicle accident and an intramedullary rod was inserted.  A review of the Veteran's service personnel records shows that he was not on active duty, active duty for training, or inactive duty for training at the time of the accident.  Additionally, service treatment records are negative for any record of treatment for this injury, as would be expected if the injury occurred during a period of active duty.  The Veteran has not submitted any evidence proving that he was officially on active duty, to include active duty for training or inactive duty for training, at the time of his right femur injury.  Accordingly, despite the Veteran's assertions that his right femur fracture occurred during a period of active duty, the Board finds no evidence that would support such a claim and concludes that the Veteran was not on active duty, active duty for training, or inactive duty for training at the time of his 1984 motor vehicle accident and service connection cannot be granted for the residuals of the Veteran's right femur fracture on a direct basis.  

Additionally, the Board notes that there is no evidence in the Veteran's service treatment records that he injured his right knee during a period of active duty, active duty for training, or inactive duty for training.  

Service treatment records show that recurrent right patellofemoral syndrome was noted in March 1992.  The Veteran complained a soft tissue injury to the right thigh in May 1992, a swollen right knee/pulled muscle injury in March 1996, and right femur discomfort in May 1996.  In November 1996, the Veteran was placed on a physical profile for right knee degenerative joint disease and an old fracture of the right femur.  

However, x-rays of the Veteran's knees completed in 1996, 2004, and 2005 were negative for any knee joint arthritis or aggravation of the Veteran's old right femur fracture.  

In September 2003, the Veteran's VA primary care physician, Dr. R.S. stated:

[The Veteran] has been followed in the Veterans Affairs Medical Clinic for the past 7 years by me for degenerative joint disease involving the upper and lower extremities.  The patient gave a history of having these problems while on active duty and during the time I saw him while in active National Guard status, he has had progressive disease.  His disease has been documented by radiographs and orthopedic consultations.  Therefore, it is my opinion that his degenerative joint disease is more related to his military service.

In February 2009, he submitted a similar statement in which he attributed a number of the Veteran's health problems, including degenerative joint disease of the upper and lower extremities to the Veteran's active service, but failed to provide a rationale.  However, these opinions have limited probative value for a number of reasons.  First, Dr. R.S. does not specifically identify the orthopedic disabilities which he believes are related to the Veteran's active military service.  He simply refers generally to degenerative joint disease of the upper and lower extremities, which he claims has been documented by radiographs and orthopedic consultations, but not specifically list degenerative joint disease of the right knee as one of the disabilities included.  This is significant, since as the Board noted above, no degenerative joint disease of the right knee was noted on 1996, 2004, or 2005 x-rays.  Additionally, Dr. R.S. appears to treat the Veteran's status as a member of the National Guard as the equivalent to being on active duty all the time for purposes of determining that the Veteran's orthopedic problems are related to his active service.  

In August 2015, the Veteran was afforded a VA examination of his right lower extremity, including his right knee.  He was diagnosed with degenerative joint disease of the right knee and residuals of a ORIF with intramedullary rod within the right femur.  

The examiner, Dr. C.C., opined that it is less likely than not that these conditions had onset during service were caused or permanently aggravated by the Veteran's active military service.  She based her conclusions on a review of the record, an examination of the Veteran, a review of medical literature, and her clinical experience.  

The examiner noted that the Veteran's right femur fracture was caused by a motor vehicle accident in 1984 that did not take place during a period of active duty, to include active duty for training or inactive duty for training.  Furthermore, she concluded that that a few soft tissue injuries and complaints of knee discomfort were not evidence that the Veteran's right lower extremity disability was permanently aggravated by his active service.

Regarding the Veteran's right knee disability, she noted that radiology reports in 1996 and 2004 both showed normal knee x-rays and degenerative joint disease was not documented until 2008, years after the Veteran's retirement from the National Guard.  The examiner further noted that the Veteran's knee radiographs document symmetric, mild degenerative changes, which are most likely related to the stress applied to the knees over time and not to the Veteran's active military service.  She observed that medical treatment records document a 70lb weight gain by the Veteran between 1999 and 2008 and obesity is known to etiologically contribute to degenerative joint disease/osteoarthritis.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the Board gives significantly greater weight to the opinion of the August 2015 VA examiner because her review was based on a review of the claims folder, including access to records of the Veteran's periods of active duty, active duty for training, and inactive duty for training.  Furthermore, the examiner provided a substantially more detailed analysis of the evidence of record and supported her conclusions with references to specific evidence and medical facts, unlike Dr.  , who relied on the Veteran's unreliable account of his medical history and did not even list the specific disabilities he believed are relating to service, making in unclear whether a disability of the right knee or lower extremity was contemplated by his opinion.  

While the Veteran has offered his own opinions as to the etiology of his right knee and lower extremity disabilities, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's right knee degenerative joint disease and residuals of a right femur fracture were caused or permanently aggravated by his service is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  Furthermore, to the extent that the Veteran has attempted to testify regarding continuity of symptomatology, the Board likewise gives only limited weight to his testimony.  Based on the Veteran's contradictory and inaccurate testimony concerning his 1984 motor vehicle accident, the Board finds that the Veteran is a highly unreliable historian and gives greater probative value to the contemporaneous medical evidence.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran): see also Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).    

For all the above evidence, entitlement to service connection for a right knee disability and a right lower extremity disability are denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

Sleep Apnea

Finally, the Veteran is seeking entitlement to service connection for obstructive sleep apnea.  The Veteran asserts that he began to experience sleep difficulties while serving in the first Gulf War, leading to his currently diagnosed sleep apnea.  

The Veteran's available service treatment records are negative for any complaints of or treatment for a sleep disorder.  The Veteran was not diagnosed with obstructive sleep apnea until 2008, more than fifteen years after his Gulf War service and more than five years after his retirement from the Florida National Guard.  

In August 2012, the Veteran's primary care physician, Dr. T., submitted a form in which he diagnosed the Veteran with sleep apnea and opined that this condition is at least as likely as not caused by or related to the Veteran's service, but offered no explanation for his conclusion.  A medical opinion that contains only data and conclusions is accorded no weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

In August 2015, the Veteran was afforded a VA examination to determine the etiology of his sleep apnea.  The examiner, Dr. C.C., concluded that it is less likely than not that the Veteran's sleep apnea is related to his active service or active duty for training.  She explained that she based this conclusion on her examination of the Veteran, a review of the Veteran's medical records, a review of medical literature, and her clinical experience.  She noted that there is no objective medical evidence that would support a finding of obstructive sleep apnea during or proximate to active service.  She further explained that the Veteran possessed a number of risk factors for obstructive sleep apnea, which have increased significantly since the Veteran's last period of active service.  These risk factors included weight gain, body habitus, and oropharyngeal crowding, which are not related to the Veteran's active service.  

Significantly, the Veteran has not presented any competent medical evidence that contradicts the conclusions of the August 2015 VA examiner.  Although the Veteran has asserted that he experienced sleep difficulties during his 1991-92 deployment in Southwest Asia, which he relates to his current obstructive sleep apnea, the Board finds that such testimony has limited probative value.  While the Veteran is certainly competent to describe his subjective observations regarding the quality of his sleep, he is not qualified to attribute any sleep problems to a medical condition such as sleep apnea.  

The Veteran has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Here, the reasoning expressed in Jandreau is applicable.  The Board finds that the questions of whether the Veteran developed obstructive sleep apnea during his active service and whether his current sleep apnea is related to his reported sleep difficulties in service are too complex to be addressed by a layperson.  A diagnosis of sleep apnea is not amenable to observation alone, but rather requires evaluation by a sleep study to confirm.  Furthermore, the causes of sleep difficulties are complex and can include such transient factors as stress or other psychological problems, physical pain, environmental variables such as noise or temperature, or travel to a different time zone- many of which could be experienced by a soldier on deployment.  Hence, the Veteran's opinion of the etiology of his current disability is not competent evidence and is entitled to low probative weight.  The Board gives greater weight to the contemporaneous medical evidence and the VA medical opinion.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

For the above reasons, entitlement to service connection for sleep apnea is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015).  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

Entitlement to service connection for a respiratory disability, claimed as pulmonary problems or asthma is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a right lower extremity disability is denied.  

Entitlement to service connection for sleep apnea is denied.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


